     Case 8:20-cv-00154-JLS-ADS Document 28 Filed 07/29/20 Page 1 of 2 Page ID #:126




 1

 2

 3

 4
                                                                       JS-6
 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA

10                                                   Case No.: 8:20-cv-154-JLS-ADS
      MARY CUSTER,
11
                     Plaintiff,                      JUDGMENT
12
      v.
13
      CRISTO ARMSTRONG POWERS, INC.
14
      d/b/a INTERNATIONAL RECOVERY
15    SYSTEMS and MICHAEL C. PARILLO
      d/b/a RIVERSIDE CHIRO – MED
16
      CENTER.
17
                     Defendants.
18
              The Court, having granted Plaintiff’s Motion for Default Judgment against
19

20    Defendant, and having ordered that Plaintiff may file a separate motion pursuant to L.R.

21    55-3 to request her reasonable attorney’s fees and costs. (Doc. 24), HEREBY ENTERS
22
      JUDGMENT AS FOLLOWS:
23
           1. Judgment is entered in favor of Plaintiff Mary Custer and against Defendant Cristo
24
              Armstrong Powers Inc. d/b/a International Recovery Systems.
25




                                                  -1-
     Case 8:20-cv-00154-JLS-ADS Document 28 Filed 07/29/20 Page 2 of 2 Page ID #:127



           2. Judgment is entered against Defendant Cristo Armstrong Powers Inc. d/b/a
 1

 2            International Recovery Systems in the amount of $2,000.00 in statutory damages.

 3    3.      Plaintiff may file a separate a motion pursuant to L.R. 55-3 to request her
 4
      reasonably attorney’s fees and costs.
 5

 6
              IT IS SO ORDERED.
 7

 8

 9

10    Dated: July 29, 2020

11
                                                       ___________________________
12
                                                       Honorable Josephine L. Staton
13                                                     United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25




                                                 -2-
